 1

 2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 3
                                                                     Feb 27, 2019
 4                                                                       SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ANGELIA WILLIAMS,
                                                 NO: 2:19-CV-11-RMP
 8                             Plaintiff,
                                                 ORDER ADOPTING REPORT AND
 9          v.                                   RECOMMENDATION

10    FANTASY FARMS; REGENCY
      NORTH POINTE; MALLON
11    PLACE; FRANKLIN HILLS; and
      ALVIN WILLIAMS,
12
                               Defendants.
13

14         BEFORE THE COURT is the Report and Recommendation by Magistrate

15   Judge John T. Rodgers dated February 12, 2019, ECF No. 5, recommending that

16   Plaintiff Angelia Williams’s complaint, ECF No. 1, be dismissed without prejudice.

17   No objection was filed.

18         After reviewing the Report and Recommendation and relevant authorities, the

19   Court finds the Magistrate Judge’s findings are correct. Accordingly, IT IS

20   HEREBY ORDERED:

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
 1          1.    The Report and Recommendation, ECF No. 5, is ADOPTED in its

 2   entirety.

 3          2.    Plaintiff’s Complaint, ECF No. 1, is DISMISSED without prejudice.

 4          3.    If Plaintiff served a copy of the Complaint and Summons on any

 5   Defendant, she is required to provide them notice of this dismissal.

 6          IT IS SO ORDERED. The District Court Clerk is directed to enter this

 7   Order, provide a copy to Plaintiff, and close this case.

 8          DATED February 27, 2019.

 9
                                                 s/ Rosanna Malouf Peterson
10                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
